Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment dated 9 September 2019, in which claims 3-7, 9, 10 have been amended, and claims 11-12 have been cancelled, is acknowledged.
Claims 1-10, 13, 14 are pending in the instant application.
Claims 1-10 are withdrawn, as being drawn to a non-elected invention.
Claims 13, 14 are being examined herewith.
Priority
The instant application is a 35 U.S.C. § 371 U.S. national entry of International Application PCT/JP2018/008960, filed on 8 March 2018, which claims the benefit of Japan Patent Application No. 2017-046265, filed on 10 March 2017.
A certified copy of the priority document, in Japanese, has been submitted on 9 September 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 December 2019 is acknowledged and considered. 
Election/Restrictions
Applicant’s election with traverse of Group (II), claims 13 and 14, drawn to a method of inhibiting myofibrosis, comprising administering or feeding quercetin or a glycoside thereof (claim 13), or to a method of inhibiting the differentiation process from muscle satellite cells into myofibroblasts, comprising administering or feeding quercetin or a glycoside thereof (claim 14), with traverse. 
Applicant traverses the requirement for restriction and argues (Remarks of 4 November 2020, page 3) that in determining unity of invention, the criteria set forth in 37 C.F.R. § 1.475 must be considered; pursuant to 37 C.F.R. § 1.475(b), an international or national stage application containing claims drawn to various combinations of categories, including a product and a process of use of said product "will be considered to have unity of invention" (emphasis added). Applicant argues that in the instant application, Applicant's claims are directed to a product and a process of use of said product; however, the Unity of Invention Requirement fails to address why the product/process relationship between Groups I and II fails the unity of invention rules in view of 37 C.F.R. § 1.475(b). 
In response, the examiner points to 37 C.F.R. § 1.475 (a) which states:
” 1.475    UNITY OF INVENTION BEFORE THE INTERNATIONAL SEARCHING AUTHORITY, THE INTERNATIONAL PRELIMINARY EXAMINING AUTHORITY AND DURING THE NATIONAL STAGE. 
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. “
The examiner maintains that the restriction is proper because the inventions Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1, because, under PCT they lack the same or corresponding special technical feature for the following reason: Claims 1-10 of Group I are drawn to a composition for inhibiting myofibrosis(1), comprising quercetin or a glycoside thereof as an active ingredient, while claims 13, 14 of Group II are drawn to a method of a method of inhibiting myofibrosis, comprising administering or feeding quercetin or a glycoside thereof (claim 13), or a method of inhibiting the differentiation process from muscle satellite cells into myofibroblasts, comprising administering or feeding quercetin or a glycoside thereof (claim 14). The technical feature common to all the claims is a composition comprising quercetin or a glycoside thereof; such a composition comprising quercetin has been disclosed by David et al. (Pharmacogn Rev. 2016, 10 (20), 84-89, cited in PTO-892 of 4 September 2020). Therefore, since the technical feature common to the claims was known in the art at the time of the invention, no corresponding special technical feature is present.
(1)The examiner notes that the preamble “for inhibiting myofibrosis” in claims 1-10 is not given any patentable weight. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”). See MPEP 2111.02. In this case, the body of claims 1-10 fully and intrinsically set forth all the limitations of the claimed invention, namely a composition 

For all these reasons, the requirement for restriction/election is maintained and is herein made FINAL.     
	Claims 13, 14 have been examined and the following objections and rejections are made below.
Claims Objections
Claims 1-10, while currently withdrawn, are objected to because of the following informality: The withdrawn claims are objected to for being presented in a non-compliant form. Specifically, the status identifiers state the claims are “(previously presented)” but the claims are withdrawn because of the election made by the Applicant on 4 November 2020. As such, claims 1-10 should be identified as "(Withdrawn)" until such time as examiner rejoins the claims for examination. Appropriate correction is required. See MPEP 714(C).
Claims 13, 14 are objected to because the term “or feeding” is unnecessary.

Claim Rejections- 35 USC 112
 	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



  
Claims 13, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 13, 14 are directed towards administration of quercetin or a glycoside thereof, however, none of the claims recites the subject receiving the composition. As such, claims 13, 14 are lacking an essential step of administering to the subject quercetin. It is unclear whether the claimed methods are drawn to a method of inhibiting in vivo, in a subject, or rather it is drawn to in vitro inhibiting.  The term “contacting [A with B]” is usually used in the context of an in vitro experiment, while the term “administering” refers to a method of treatment in a subject. As noted above, the term “feeding” is unnecessary. 
Claim 14 is indefinite because it is unclear how said administering is related to satellite cells, and how said administering relates to the recited result of inhibiting differentiation process. Further, even if the claims were interpreted to be drawn to a method of inhibiting […] in a subject/patient, it is unclear what the patient population is. 
Appropriate clarification is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollinger et al. (Clinical Nutrition 2015, 34, 515-522, cited in PTO-892).
Hollinger teaches (Figure 3(A-C)) a method of inhibiting fibrosis of skeletal muscle /myofibrosis comprising administering to a subject in need thereof quercetin.
Hollinger teaches dietary quercetin enrichment (mice were fed a 0.2% quercetin-enriched diet for six months, page 517, right column, second paragraph) resulted in a 47% decrease of muscle fibrotic area in mdx mice (animal model for Duchenne muscular dystrophy DMD), compared to mdx mice in the control diet group (page 518, right column, first paragraph). Hollinger teaches (page 520, left column, second paragraph) that mdx mice fed a 0.2% quercetin–enriched diet had reduced muscle histopathology including preservation of muscle fiber number and decreased fibrosis. 
As such, the instantly claimed method is anticipated by Hollinger.
Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Hollinger teaches (Figure 3(A-C)) a method of inhibiting myofibrosis/ fibrosis of skeletal muscle comprising administering to a subject in need thereof quercetin.
Hollinger teaches dietary quercetin enrichment (mice were fed a 0.2% quercetin-enriched diet for six months, page 517, right column, second paragraph) resulted in a 47% decrease of muscle fibrotic area in mdx mice (animal model for Duchenne muscular dystrophy DMD), compared to mdx mice in the control diet group (page 518, right column, first paragraph). Hollinger teaches (page 520, left column, second paragraph) that mdx mice fed a 0.2% quercetin–enriched diet had reduced muscle histopathology including preservation of muscle fiber number and decreased fibrosis. 
Even though Hollinger does not specifically teach that inhibiting myofibrosis occurs by inhibiting the differentiation process from muscle satellite cells into myofibroblasts, as in instant claim 14, the ability to inhibit the differentiation process from muscle satellite cells into myofibroblasts in a subject upon administration, is an inherent property of quercetin. In the instant case, inhibiting the differentiation process from muscle satellite cells into myofibroblasts is inherently associated with treatment of subjects by administering quercetin. Therefore, practicing the method of Hollinger would inherently practice the method herein claimed.
Since Hollinger teaches administration of the very same active compound, quercetin, to the very same patient population, patients suffering from dystrophic skeletal muscle disease and myofibrosis, to treat said patients, said active compound, upon administration, will elicit the 
Even though Hollinger does not specifically teach that quercetin inhibits the differentiation process from muscle satellite cells into myofibroblasts, as in instant claim 14, the ability to inhibit the differentiation process from muscle satellite cells into myofibroblasts is an inherent pharmacological property of quercetin. Therefore, practicing the method of Hollinger would inherently practice the instant method.
Alternatively, it would have been obvious to measure the effect of quercetin on the differentiation process from muscle satellite cells into myofibroblasts in the method taught by Hollinger, because in DMD collagen depositions observed in skeletal muscle progress with age, and Brack (Science 2007, 317 (5839), 807-810) teaches that, with age, muscle satellite cells convert/differentiate into a fibrogenic lineage/myofibroblasts, with an increase in muscle fibrosis. Thus, the person of ordinary skill in the art would have determined whether the decrease in fibrosis measured upon administration of quercetin in the method of Hollinger is the result of inhibiting differentiation from muscle satellite cells into myofibroblasts.
As such, a method of instant claim 14 is anticipated or, in the alternative, rendered obvious by Hollinger.

Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (WO 2015/166887, published 5 November 2015, US 2017/0042924 used as English equivalent, cited in IDS) in view of Li et al. (Journal of Biological Chemistry 2008, 283 (28), 19371-19378, cited in PTO-892).
 	Otsuka (WO 2015/166887, published 5 November 2015, US 2017/0042924 used as English equivalent, cited in IDS) teaches that quercetin glycoside is an inhibitor of muscle atrophy (Example 3). 
in vivo.
Otsuka does not teach a method of inhibiting myofibrosis with quercetin or a glycoside thereof, as in instant claim 13.

Li et al. (Journal of Biological Chemistry 2008, 283 (28), 19371-19378, cited in PTO-892) teach that myostatin directly regulates skeletal muscle fibrosis. Li teaches that in the absence of myostatin, regeneration of muscle is enhanced and muscle fibrosis is reduced (Abstract).
It would have been obvious to use the teachings of Otsuka and Li to arrive at the instant invention. The person of ordinary skill in the art would have assessed quercetin glycoside in a method of inhibiting myofibrosis, because Otsuka teaches that quercetin glycoside is an inhibitor of myostatin, and Li teaches that inhibition of myostatin correlates with reduced myofibrosis. As such, the person of ordinary skill in the art would have administered quercetin glycoside to a subject suffering from myofibrosis, with the expectation that quercetin glycoside, a myostatin inhibitor, is effective to inhibit myofibrosis.
As such, claim 13 is rejected as prima facie obvious.

Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (WO 2016/175136, published 3 November 2016, US 2018/0104269 used as English equivalent, cited in IDS), in view of Uezumi et al. (Journal of Cell Science 2011, 124, 3654-3664, cited in IDS) and Brack (Science 2007, 317 (5839), 807-810, cited in IDS).

Otsuka does not teach a method of inhibiting myofibrosis with quercetin or a glycoside thereof, as in instant claim 13.
Otsuka does not teach that quercetin or glycoside thereof inhibits the differentiation process from muscle satellite cells into myofibroblasts, as in instant claim 14.

Uezumi et al. (Journal of Cell Science 2011, 124, 3654-3664, cited in IDS) teach (page 3654, left column, first paragraph) that impaired regeneration of muscle satellite cells results in fat accumulation and fibrosis in skeletal muscle. Uezumi teaches that an increase in fatty and fibrous tissue is a hallmark of Duchenne muscular dystrophy, and fibrosis exacerbates the loss of skeletal muscle function in DMD patients.
Brack (Science 2007, 317 (5839), 807-810) teaches that, with age, muscle satellite cells convert/differentiate into a fibrogenic lineage/myofibroblasts, with an increase in muscle fibrosis. 
It would have been obvious to combine the teachings of Otsuka, Uezumi and Brack to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to assess the effect of quercetin on myofibrosis, in the method of reducing muscular atrophy/improving muscle strength taught by Otsuka, because Uezumi teaches that muscle weakness is characterized by an increase in fatty and fibrous tissue, and Otsuka teaches that quercetin or a glycoside thereof increases muscle strength and suppresses fatty degeneration of a 
It would have been obvious to measure the effect of quercetin on the differentiation process from muscle satellite cells into myofibroblasts in the method taught by Otsuka, because Brack teaches that muscle satellite cells can convert/differentiate into a fibrogenic lineage/myofibroblasts, with an increase in muscle fibrosis. Thus, the person of ordinary skill in the art would have determined whether the improved muscle strength measured upon administration of quercetin in the method of Otsuka is the result of inhibiting myofibrosis by inhibiting differentiation from muscle satellite cells into myofibroblasts.
As such, claims 13, 14 are rejected as prima facie obvious.

Conclusion
Claims 13, 14 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IRINA NEAGU/Primary Examiner, Art Unit 1627